Order entered May 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00782-CV

                                     EBAY INC., Appellant

                                                V.

                                  MARY KAY INC., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-1403318

                                            ORDER
        Before the Court is appellee’s April 30, 2015 motion for leave to file a post-submission

letter brief.   We GRANT the motion.        Appellee’s post-submission letter brief, which was

tendered along with the motion, is deemed filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             PRESIDING JUSTICE